                                                                                Case 3:18-cv-03091-WHA Document 42 Filed 01/24/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                                IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   JAMES PORATH, individually and on behalf
                                                                         11   of all others similarly situated,                               No. C 18-03091 WHA
United States District Court




                                                                                              Plaintiff,
                               For the Northern District of California




                                                                         12
                                                                         13     v.                                                            ORDER RE STIPULATED
                                                                                                                                              REQUEST TO EXTEND
                                                                         14   LOGITECH, INC.,                                                 DEADLINE TO MOVE FOR
                                                                                                                                              CLASS CERTIFICATION
                                                                         15                   Defendant.

                                                                         16                                                   /
                                                                         17
                                                                         18            The Court is in receipt of the parties’ stipulation to extend plaintiff’s deadline to move

                                                                         19   for class certification to March 7 (Dkt. No. 41). The parties’ request to extend plaintiff’s

                                                                         20   deadline to move for class certification is GRANTED IN PART. Plaintiff shall move for class

                                                                         21   certification by FEBRUARY 21. The class certification motion will then be heard on a 49-day

                                                                         22   track.

                                                                         23
                                                                         24            IT IS SO ORDERED.

                                                                         25
                                                                         26   Dated: January 24, 2019.
                                                                                                                                         WILLIAM ALSUP
                                                                         27                                                              UNITED STATES DISTRICT JUDGE

                                                                         28
